LeoNaed, Judge,
delivered the opinion of the court.
The only difference between this case and that of Brooks v. Wimer, (20 Mo. 503,) is that here it was made the duty of the grantors “to keep up the stock of goods” out of the proceeds of the sale of them. In both cases, the grantor was authorized to dispose of the goods as owner, and not to enjoy the possession merely until the secured debt should become due. In the former case, no duty was imposed upon him in relation to the disposition of the proceeds of the sale ; but here an obligation is put upon him to apply as much as may be necessary for that purpose to the keeping up of the stock in trade. This does not distinguish the cases in principle, and the'judgment must be affirmed.